Citation Nr: 0418600	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-27 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder, to include as secondary to the service-connected 
residuals of a left knee injury.

2.  Entitlement to an increased disability evaluation for the 
residuals of a left knee injury, currently evaluated as 20 
percent disabling.

3.  Entitlement to an initial disability evaluation in excess 
of 20 percent for post-traumatic arthritis of the left knee 
secondary to the service-connected residuals of a left knee 
injury.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the residuals of a right elbow injury, 
including non-displaced radial head fracture with traumatic 
arthritis, secondary to the service-connected residuals of a 
left knee injury.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from August 1969 to 
January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

In addition, the Board finds that further development is 
necessary with respect to issue of service connection for a 
left elbow disorder, to include as secondary to the service-
connected residuals of a left knee injury.  As such, this 
issue will be addressed in the REMAND portion of this 
decision and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  The veteran's residuals of a left knee injury is 
characterized by range of motion of 15 to 85 degrees 
(extension to flexion), and the knee has recurrent 
instability.  There is no objective evidence of severe 
recurrent subluxation, lateral instability, limitation of 
extension to 20 degrees or limitation of flexion to 30 
degrees.

3.  The veteran's post-traumatic arthritis of the left knee, 
secondary to the service-connected residuals of a left knee 
injury is currently manifested by complaints of pain with 
objective evidence of varus deformity.
 
4.  The veteran's residuals of a right elbow injury, 
including non-displaced radial head fracture with traumatic 
arthritis, secondary to the service-connected residuals of a 
left knee injury, is characterized by a range of motion from 
12 to 110 degrees with full and equal pronation and 
supination, although with some pain over the radial head on 
the right with a palpable click with passive pronation and 
supination of the forearm.  There is no objective evidence of 
limitation of flexion to 90 degrees. 


CONCLUSIONS OF LAW

1.  The rating assigned to the veteran's residuals of a left 
knee injury is appropriate, and the criteria for rating in 
excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2003).  

2.  The initial rating assigned to the veteran's post-
traumatic arthritis of the left knee secondary to the 
service-connected residuals of a left knee injury is 
appropriate, and the criteria for an initial rating in excess 
of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2003).  

3.  The initial rating assigned to the veteran's residuals of 
a right elbow injury, including non-displaced radial head 
fracture with traumatic arthritis, secondary to the service-
connected residuals of a left knee injury is appropriate, and 
the criteria for an initial rating in excess of 10 percent 
have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206 
(2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159, which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the recent implementing regulations, in reference to the 
issues addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claims on appeal 
via March 2002, April 2003 and July 2003 RO letters; the May 
2002 and August 2003 rating decisions; and the August 2003 
statement of the case.  Furthermore, via the March 2002 and 
April 2003 RO letters, and the August 2003 statement of the 
case, the veteran was given specific information with respect 
to the VCAA and of the changes in the law and VA duties 
pursuant to the enactment of the VCAA.  The veteran was 
informed that the VA would assist him by providing a medical 
examination or obtaining a medical opinion if necessary to 
make a decision regarding his claims.  He was also advised of 
the evidence needed from him.  The notification requirement 
has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In this 
case, all known and available relevant medical records, 
including the service medical records, and all additional 
treatment records and examinations have been obtained and 
associated with the claims file, including the veteran's 
records from the Memphis VA Medical Center, and the March 
2002 and June 2003 VA examination reports.  No additional 
records which need to be obtained have been identified by the 
veteran.  Furthermore, the veteran was given the opportunity 
to present testimony at a hearing on appeal, but he declined 
such opportunity.  Thus, the duty to assist requirement has 
been satisfied as well.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004).  The Court 
addressed both the timing and content of these notice 
requirements.  Id. at *17-23.  The Court held that VCAA 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  Id. at *22.  This new "fourth element" of 
the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2003).  Upon review of the claims 
folder, the Board notes that the veteran was supplied with a 
letter in essence explaining the new VA requirements under 
VCAA in March 2002, before his May 2002 rating decision.

Although the VCAA notice letters that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claims addressed in this decision.  By various informational 
letters, rating decisions and the statement of the case, VA 
satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 


I.  The Applicable Law

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2003).

Additionally, with respect to the musculoskeletal system, the 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.  The rating for a disability involving the 
musculoskeletal system should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2003).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2003).  It is 
the intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2003).

In this case, all of the veteran's service-connected 
disabilities currently on appeal are disabilities involving 
the musculoskeletal system.  Specifically, the service-
connected residuals of a left knee injury is currently rated 
as 20 percent disabling, and the Board deems the applicable 
Diagnostic Codes include 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2003).  The service-connected post-
traumatic arthritis of the left knee secondary to the 
service-connected residuals of a left knee injury is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2003).  And, the 
service-connected residuals of a right elbow injury, 
including non-displaced radial head fracture with traumatic 
arthritis, secondary to the service-connected residuals of a 
left knee injury is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5206 (2003).  

Diagnostic Code 5206 evaluates limitation of flexion.  Under 
this Diagnostic Code, limitation of flexion of either the 
major or minor forearm to 100 degrees warrants a 10 percent 
rating.  Limitation of flexion of either forearm to 90 
degrees warrants a 20 percent rating.  Limitation of flexion 
to 70 degrees of the major forearm warrants a 30 percent 
rating, and of the minor forearm warrants a 20 percent 
rating.  Limitation of flexion to 55 degrees of the major 
forearm warrants a 40 percent rating, and of the minor 
forearm warrants a 30 percent rating.  And, limitation of 
flexion to 45 degrees of the major forearm warrants a 50 
percent rating, and of the minor forearm warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Diagnostic Code 5257 provides the following evaluations for 
knee disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  Since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  Additionally, the General Counsel in 
VAOPGCPREC 9-98 held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F. 
3d 1328, 1331 (Fed Cir 1997).  Where additional disability is 
shown, a veteran rated under Diagnostic Code 5257 can also be 
compensated under 5003 and vice versa.

In this respect, traumatic arthritis rated under Diagnostic 
Code 5010, established by x-ray findings, will be rated on 
the basis of degenerative arthritis (under Diagnostic Code 
5003) which in turn is rated as limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned (the 
maximum allowed).  With x- rays evidence of involvement of 2 
or more major joints or 2 or more minor joint groups a 10 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2003).

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2003).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  A 30 percent 
disability evaluation is in order where there is limitation 
of leg extension to 20 degrees.  A 40 percent disability 
evaluation is assigned where there is limitation of leg 
extension to 30 degrees.  And, a 50 percent evaluation is 
assigned where there is limitation of leg extension to 45 
degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2003).

II.  Increased Rating for the Residuals of a Left Knee 
Injury.

In a March 1971 rating decision, the veteran was granted 
service connection for the residuals of a left knee injury, 
and was assigned a 20 percent rating, under Diagnostic Code 
5257.  Subsequently, in January 2002, the veteran submitted a 
claim for an increased rating for his disability.  And, in a 
May 2002 rating decision, the veteran's disability rating was 
continued as a 20 percent rating.

With respect to the medical evidence of record, Memphis VA 
Medical Center (VAMC) treatment records dated from 1996 to 
2003 describe the treatment the veteran has received over 
time for various health problems, including the left knee.  A 
February 2003 radiology study of the left knee revealed 
osteoarthritis and joint effusion. 

A March 2002 VA joints examination report shows the veteran 
had an antalgic gait on the left, but normal coordination.  
He had marked varus to the left knee, and his range of motion 
was 11 to 70 degrees with multiple palpable osteophytes, 
crepitus with flexion and extension and pain in all 
compartments.  He also had left knee with severe 
tricompartmental osteoarthritis with varus deformity, and 
bone-on-bone involvement of his medial joint line.

A June 2003 VA joints examination report reveals the 
veteran's left knee range of motion was 15 to 85 degrees.  
The left knee was very irritable and had varus deformity.  No 
effusion was present at this time, but the knee was painful 
and the veteran had difficulty doing the muscle strength 
testing.  He used a cane because his gait mechanics were 
definitely thrown off from his previous left knee injury, 
which causes instability when he walked.

An addendum to the June 2003 VA examination report indicates 
that, with respect to DeLuca, supra, the range of motion of 
the left knee included pain on examination.  The examiner 
further noted that it was conceivable that pain could further 
limit function, specially after being on his feet all day.  
However, it was not feasible to attempt any of this in terms 
of additional limitation of motion as this could not be 
determined with any degree of medical certainty.

Upon a review of the record, the Board finds that in this 
case, the veteran's left knee disability is currently rated 
as 20 percent disabling under Diagnostic Code 5257.  However, 
as the medical evidence simply does not show that the 
veteran's disability is characterized by severe recurrent 
subluxation or lateral instability, a rating in excess of 20 
percent is not warranted under Diagnostic Code 5257.  See 38 
C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).

The Board has also considered whether the veteran's left knee 
disability should be rated under another Diagnostic Code that 
could result in a rating higher than 20 percent.  In this 
respect, the veteran's left knee range of motion is 15 to 85 
degrees (extension to flexion).  However, the evidence does 
not show that the knee is characterized by limitation of 
extension to 20 degrees or limitation of flexion to 30 
degrees.  As such, a rating in excess of 20 percent is not 
warranted under Diagnostic Codes 5260, 5261.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2003).

In addition, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  In this respect, the 
Board does not doubt the presence of pain in the veteran's 
left knee, including pain on motion, and that such pain would 
exhibit weakened movement and excess fatigability during 
flare-ups and/or repeated use, per the June 2003 VA 
examination report and its addendum.  However, upon 
consideration of the evidence in its entirety, the Board 
finds that, the objective medical evidence simply does not 
show that the veteran's limitation of motion approaches that 
required by either Diagnostic Code 5260 or Diagnostic Code 
5261 for a higher evaluation.  As a matter of fact, the 
objective evidence of record reflects that it has not been 
feasible to express in terms of degree any additional 
functional limitation due to pain/weakness sustained by the 
veteran, per the addendum to the June 2003 VA examination 
report.  And, it is clear that the law requires that such 
additional functional limitation be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2003).

Finally, the Board has considered whether the veteran's left 
knee disorder should be assigned a rating for arthritis 
separate from the 20 percent rating assigned for the 
residuals of a left knee injury.  In this respect, the Board 
acknowledges that the veteran is already service connected 
for post-traumatic arthritis of the left knee secondary to 
the service-connected residuals of a left knee injury, and 
that such disability is rated under Diagnostic Codes 5003 and 
5010, as 20 percent disabling effective January 2002.  As 
such, the award of yet another separate disability evaluation 
for arthritis of the left knee secondary to the residuals of 
a left knee injury would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  The evaluation of the 
same "disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  
The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's residuals of a left 
knee injury.  Under these circumstances, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. §§ 
5103A, 5107(b); 38 C.F.R. § 3.159); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Increased Initial Rating for Post-Traumatic Arthritis 
of the Left Knee Secondary to the Service-connected Residuals 
of a Left Knee Injury.

In a May 2002 rating decision, the veteran was originally 
granted service connection for post-traumatic arthritis of 
the left knee, and was assigned a 10 percent rating under 
diagnostic code 5010 and 5261, effective January 31, 2002 
(the date of claim).  The veteran expressed disagreement with 
the 10 percent rating in April 2003.  And, in an August 2003 
rating decision, the veteran's disability was recharacterized 
to post-traumatic arthritis of the left knee secondary to the 
service-connected residuals of a left knee injury, and his 
disability rating was increased to a 20 percent rating going 
back to January 31, 2002, the original date of claim.

The medical evidence of record includes VA treatment records 
dated from 1996 to 2003.  The records describe the treatment 
the veteran has received over time for various health 
problems, including the left knee.  Specifically, a February 
2003 radiology report shows osteoarthritis and joint effusion 
of the left knee.

On VA examination of the left knee in March 2002, there was 
severe tricompartmental osteoarthritis with varus deformity, 
and bone-on-bone involvement of the medial joint line.  The 
veteran was diagnosed with severe hypertrophic varus with 
post-traumatic arthritis of the left knee.

Upon a review of the record, the Board finds that in this 
case, the veteran's post-traumatic arthritis of the left knee 
secondary to the service-connected residuals of a left knee 
injury is currently rated as 20 percent disabling under 
Diagnostic Codes 5003 and 5010, which is the maximum rating 
allowed under these Codes.  As such, a rating in excess of 20 
percent is not available for the veteran's left knee 
arthritis under Diagnostic Codes 5003, 5010.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2003).

The Board acknowledges that the last rating decision dated 
August 2003 rated the veteran's disability also under 
Diagnostic Code 5261, which evaluates limitation of extension 
of the leg.  As well, the Board acknowledges that Diagnostic 
Code 5261, as above discussed, allows for the assignment of 
disability ratings in excess of 20 percent.  However, the 
veteran is already being compensated for his limitation of 
extension of the left knee in the service-connected residuals 
of a left knee injury.  As such, the award of a rating in 
excess of the currently assigned 20 percent for the traumatic 
arthritis of the left knee, under a different Diagnostic 
Code, for any additional limitation of extension of the left 
knee would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2003).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
Moreover, as previously pointed out, 
the objective medical evidence simply does not show that the 
veteran's limitation of motion approaches that required by 
either Diagnostic Code 5260 or Diagnostic Code 5261 for a 
higher evaluation.  

Furthermore, the Board finds that the currently assigned 20 
percent initial rating is appropriate, even upon 
consideration of the veteran's complaints of pain.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-06.  The 
objective medical evidence simply does not confirm that the 
veteran's post-traumatic arthritis of the left knee secondary 
to the service-connected residuals of a left knee injury is 
productive of additional functional loss due to pain and 
weakness, other than that already considered by the currently 
assigned 20 percent rating.  Accordingly, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for an 
evaluation in excess of 20 percent for the veteran's post-
traumatic arthritis of the left knee.

In evaluating this disability, the Board reviewed the nature 
of the original disability and considered whether the veteran 
was entitled to a "staged" rating for his post-traumatic 
arthritis of the left knee, as prescribed by the Court in 
Fenderson, supra.  As well, the Board finds that at no time 
during the pendency of the appeal has the evidence been in 
equipoise such as to warrant an initial disability rating in 
excess of 20 percent for the veteran's service-connected 
disability.  See 38 U.S.C.A. § 5107(b); see Massey v. Brown, 
7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).       

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 20 percent for the veteran's post-
traumatic arthritis of the left knee secondary to the 
service-connected residuals of a left knee injury.  Under 
these circumstances, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 38 
C.F.R. § 3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Increased Initial Rating for the Residuals of a Right 
Elbow Injury, Including Non-displaced Radial Head Fracture 
with Traumatic Arthritis, Secondary to the Service-connected 
Residuals of a Left Knee Injury.

The service medical records show the veteran is right handed.  
In the May 2002 rating decision, the veteran was originally 
granted service connection for residuals of an injury to the 
right elbow including non-displaced radial head fracture with 
traumatic arthritis, and was assigned a 10 percent initial 
rating under diagnostic code 5206, effective January 31, 2002 
(the date of claim).  The veteran expressed disagreement with 
the 10 percent rating in April 2003.  And, in an August 2003 
rating decision, the veteran's disability was recharacterized 
to residuals of a right elbow injury, including non-displaced 
radial head fracture with traumatic arthritis, secondary to 
the service-connected residuals of a left knee injury.

The relevant evidence includes VA treatment records dated 
from 1996 to 2003 describing the treatment the veteran has 
received over time for various health problems, including the 
right elbow.  October 2000 notations show the veteran was 
seen at the Emergency Room following a slip and fall injury 
with immediate pain to the elbow.  He was diagnosed with non-
displaced right radial head fracture.  Additionally, an 
October 2000 radiology report shows the right elbow had a 
non-displaced radial head fracture extending into the humeral 
radial joint.  Fluid was present within the joint space, 
likely hemarthrosis.

Additionally, a March 2002 VA joints examination report 
indicates that the veteran's residuals of a right elbow 
injury were characterized by a range of motion from 12 to 110 
degrees with full and equal pronation and supination, 
although with some pain over the radial head on the right 
with a palpable click with passive pronation and supination 
of the forearm.  The impression, in pertinent part, was 
radial head fracture with residual step-off of the radial 
head and early osteoarthritis.  

The right elbow disability was not characterized by 
limitation of flexion to 90 degrees.  As such, the Board 
finds that the initial rating assigned to the veteran's 
residuals of right elbow injury is appropriate, and the 
criteria for an initial disability rating in excess of 10 
percent under Diagnostic Code 5206 have not been met.  
Therefore, the veteran's claim must be denied.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206 (2003).  

Furthermore, the Board finds that the currently assigned 10 
percent initial rating is appropriate, even upon 
consideration of the veteran's complaints of pain.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-06.  The 
objective medical evidence simply does not confirm that the 
veteran's residuals of a right elbow injury, including non-
displaced radial head fracture with traumatic arthritis, 
secondary to the service-connected residuals of a left knee 
injury, are productive of additional functional loss due to 
pain and weakness, other than that already considered by the 
currently assigned 10 percent rating.  Accordingly, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for an evaluation in excess of 10 percent for the 
veteran's residuals of right elbow injury.

The Board also reviewed the nature of the original disability 
and considered whether the veteran was entitled to a 
"staged" rating, as prescribed by the Court in Fenderson, 
supra.  In this regard, the Board finds that at no time 
during the pendency of the appeal has the evidence been in 
equipoise such as to warrant an initial disability rating in 
excess of 10 percent for the veteran's service-connected 
residuals of a right elbow injury.  See 38 U.S.C.A. 
§ 5107(b); see Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).       

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for the veteran's 
residuals of a right elbow injury, including non-displaced 
radial head fracture with traumatic arthritis, secondary to 
the service-connected residuals of a left knee injury.  Under 
these circumstances, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 38 
C.F.R. § 3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Conclusion

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's left knee disabilities, and/or his right elbow 
disability have caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluations) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  

Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's disabilities, 
per se, are productive of marked interference with 
employment.  In this respect, the law is clear that only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on these issues.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disabilities 
addressed here, the Board finds that such impairment is 
contemplated in the currently assigned ratings.

Moreover, the applicable rating criteria contemplate higher 
ratings.  However, the Board has not found the disabilities 
under consideration to be of such severity as to warrant 
assignment of higher ratings for any period during the 
pendency of this appeal on a schedular basis other than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A disability rating in excess of 20 percent for the residuals 
of a left knee injury is denied.

An initial disability rating in excess of 20 percent for 
post-traumatic arthritis of the left knee secondary to the 
service-connected residuals of a left knee injury is denied.

An initial disability rating in excess of 10 percent for the 
residuals of a right elbow injury, including non-displaced 
radial head fracture with traumatic arthritis, secondary to 
the service-connected residuals of a left knee injury, is 
denied.


REMAND

As discussed above, pursuant to the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), VA first has a 
duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the remaining issue on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  In this respect, the 
Board notes that the May 2002 rating decision granted the 
veteran service connection for the right elbow as secondary 
to a fall involving the service-connected residuals of a left 
knee injury.  However, he was denied service connection for a 
left elbow disorder, also claimed to be secondary to the 
service-connected residuals of the left knee injury, on the 
grounds that the left elbow was asymptomatic.

In this regard, the Board notes that a March 2002 VA joints 
examination report shows the veteran had a left elbow with 
mild joint space narrowing of his ulnohumeral joint with 
minimal spurring.  Additionally, the examination report notes 
the veteran was diagnosed with radial head fracture of 
bilateral elbows with residual step-off of the radial head 
and early osteoarthritis of both elbows.  As such, the Board 
finds that it appears the veteran currently has been 
diagnosed with a left elbow disorder.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo a VA 
examination in order to ascertain the etiology of the 
currently diagnosed left elbow disorder.

Further, it appears the veteran has been treated for various 
disorder, including the left elbow disorder, at the Memphis 
VA Medical Center since the early 1980s to the present.  As 
such, the RO should assist the appellant in obtaining any 
additional available VA and private medical records that may 
be identified as relevant to the claim on appeal, including 
the most recent treatment records from Memphis VA Medical 
Center.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since 
discharge from service to the present, 
and who possess records relevant to the 
claimed left elbow disorder.  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each 
health care provider identified and whose 
treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
Medical Center relevant to the claimed 
left elbow disorder.  All identified 
treatment records from any reported VAMC 
not already within the claims file, 
including records from Memphis VAMC, 
should be obtained and associated with 
the claims file.  If the search for the 
above records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:

a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the nature, 
severity, and etiology of the claimed 
left elbow disorder.  If no such disorder 
is found by the examiner, the examiner 
should so indicate.  The RO must make the 
claim file available to the examiner.  
The claims folder must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims folder was reviewed.  All 
necessary tests and studies should be 
conducted.  The examiner should review 
all of the veteran's medical records and 
history, including the Memphis VA medical 
records and the March 2002 VA joints 
examination report diagnosing radial head 
fracture of bilateral elbows with 
residual step-off of the radial head and 
early osteoarthritis of both elbows.  
Following an examination of the veteran 
and a review of his medical records and 
history, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the currently 
claimed left elbow disorder became 
manifest during active service or to a 
compensable degree within a one year 
period of his discharge from active 
service, or is otherwise related to his 
active service.  Additionally, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the currently claimed left elbow 
disorder is proximately due to a service-
connected disability, including secondary 
to a fall involving the service-connected 
residuals of a left knee injury.  Lastly, 
the VA specialist should render an 
opinion as to whether it is at least as 
likely as not that the claimed left elbow 
disorder became manifest more than one 
year after the veteran's discharge from 
service, and/or is related to any post-
service event(s), injuries or diseases.  
If the etiology of the claimed left elbow 
disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
left elbow disorder.  

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and copies of 
the scheduling of examination 
notifications or refusal to report 
notices, whichever applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
left elbow disorder, to include as 
secondary to the service-connected 
residuals of a left knee injury.  If the 
determinations remain unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



